Exhibit 10.1

Securities Purchase Agreement

Dated August 1, 2012

among

PostRock Energy Corporation,

White Deer Energy L.P.,

White Deer Energy TE L.P.

and

White Deer Energy FI L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Purchase; Closing; Closing Transactions

     1    1.1    Purchase      1    1.2    Closing      2    1.3    Closing
Transactions      2    1.4    Issuance of Additional Warrants      2   

ARTICLE II Definitions

     3    2.1    Defined Terms      3    2.2    Other Terms      4   

ARTICLE III Representations and Warranties

     4    3.1    Representations and Warranties of the Company      4    3.2   
Representations and Warranties of the Investors      7   

ARTICLE IV Covenants and Additional Agreements

     8    4.1    Further Assurances      8    4.2    Expenses      8    4.3   
Transfer Restrictions      9    4.4    Legend      9    4.5    Indemnification
     10    4.6    Restrictions on Sale of Common Stock      10   

ARTICLE V Miscellaneous

     11    5.1    Amendment      11    5.2    Waivers      12    5.3   
Counterparts and Facsimile      12    5.4    Governing Law; Submission to
Jurisdiction, Etc      12    5.5    Specific Performance      12    5.6   
Notices      12    5.7    Publicity      13    5.8    Entire Agreement, Etc     
14    5.9    Assignment      14    5.10    Severability      14    5.11    No
Third Party Beneficiaries      14    5.12    Interpretation      14   

LIST OF ANNEXES AND SCHEDULES

 

ANNEX A:    Form of Certificate of Designations – Series A ANNEX B:    Form of
Warrant ANNEX C:    Form of Registration Rights Amendment SCHEDULE 1.1:   
Purchased Securities SCHEDULE 3.1 (B):    Capitalization SCHEDULE 3.1 (E):   
Authorization, Enforceability

 

i



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT, dated August 1, 2012 (this “Agreement”), by and
among PostRock Energy Corporation, a Delaware corporation (the “Company”), White
Deer Energy L.P., a Cayman Islands exempted limited partnership (“White Deer”),
White Deer Energy TE L.P., a Cayman Islands exempted limited partnership (“White
Deer TE”) and White Deer Energy FI L.P. a Cayman Islands exempted limited
partnership (together with White Deer and White Deer TE, the “Investors” and
each an “Investor”).

Recitals:

A. The Company. As of the date hereof, the Company has 100,000,000 authorized
shares of Common Stock, $0.01 par value per share (“Common Stock”), and
5,000,000 authorized shares of Preferred Stock, $0.01 par value per share
(“Preferred Stock”).

B. The Issuance. The Company intends to issue to the Investors in a private
placement 3,076,923 shares of Common Stock (the “Purchased Common Shares”); 600
shares of its Series A Cumulative Redeemable Preferred Stock (the “Series A
Shares”) having the rights, preferences and privileges set forth in the Amended
and Restated Series A Certificate of Designations attached as Annex A hereto
(the “Series A Certificate”); and warrants to purchase 3,076,923 shares of its
Common Stock at an exercise price of $1.95 per share (the “Warrants” and,
together with the Purchased Common Shares and the Series A Shares, the
“Purchased Securities”) in the form attached as Annex B hereto, and the
Investors intend to purchase from the Company the Purchased Securities.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties hereto agree
as follows:

ARTICLE I

Purchase; Closing; Closing Transactions

1.1 Purchase. At the Closing, on the terms and subject to the conditions set
forth in this Agreement, the Company is issuing and selling to each Investor,
and each Investor is purchasing, severally and not jointly, from the Company
(collectively, the sales of all of the Purchased Securities hereunder, the
“Purchase”) (a) the number of shares of Common Stock set forth opposite such
Investor’s name on Schedule 1.1, for a purchase price of $1.95 per share of
Common Stock (which the parties hereto agree is the consolidated closing bid
price per share of Common Stock as of the business day immediately prior to the
date hereof) and (b) the number of Series A Shares and Warrants exercisable for
the number of Warrant Shares in each case set forth opposite such Investor’s
name on Schedule 1.1, for an aggregate purchase price of $10,000 per Series A
Share (including the related Warrants), for an aggregate purchase price of
$12,000,000, by wire transfer of immediately available funds to a bank account
designated by the Company. Before September 30, 2012, the Company and the
Investors shall mutually agree on the allocation of such aggregate purchase
price, less the portion for the Purchased Common Shares, to the Series A Shares
and the Warrants; provided that the price per Warrant Share of the Warrants
shall be no less than $0.125 per share.



--------------------------------------------------------------------------------

1.2 Closing. On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase (the “Closing”) is taking place at the
offices of Vinson & Elkins LLP, 666 Fifth Avenue, 26th Floor, New York, New York
10103, concurrently with the execution and delivery of this Agreement. The date
on which the Closing occurs is referred to in this Agreement as the “Closing
Date.”

1.3 Closing Transactions. At the Closing, subject to the satisfaction or waiver
of each of the conditions specified below:

(i) the Company is duly executing and delivering to each of the Investors
certificates, dated as of the Closing Date and bearing appropriate legends as
hereinafter provided for, representing all of the Purchased Securities set forth
opposite such Investor’s name on Schedule 1.1, in each case against payment of
the aggregate purchase price therefor as set forth in Section 1.1;

(ii) the Company is duly executing and delivering to the Investors, and each of
the Investors is duly executing and delivering to the Company, an Amendment
No. 2 to the First Amended and Restated Registration Rights Agreement (the
“Registration Rights Amendment”) in the form of Annex C;

(iii) the Company is delivering to the Investors a good standing certificate
with respect to the Company issued by the Secretary of State of the State of
Delaware, dated as of a recent date;

(iv) the Company is delivering to the Investors a certificate, executed on
behalf of the Company by its Secretary, dated as of the Closing Date,
(a) certifying the resolutions adopted by the Independent Majority of the board
of directors of the Company approving the Transaction Documents, the
Transactions and the issuance of the Purchased Securities, (b) certifying the
current versions of the Certificate of Incorporation and by-laws of the Company
and (c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company; and

(v) the Company is delivering all other documents, certificates, instruments and
writings reasonably requested by any of the Investors or their counsel prior to
the Closing as may be necessary or advisable in connection with the consummation
of any of the Transactions.

1.4 Issuance of Additional Warrants. If, on any Dividend Payment Date through
December 31, 2014, dividends payable on the Series A Shares are not paid to the
holders of the Series A Shares in cash but instead accrue (such amount the
“Accrued and Unpaid Dividend Amount”), the Company shall issue to each such
holder additional Warrants exercisable for an amount of Warrant Shares equal to
(i) the Accrued and Unpaid Dividend Amount due such holder divided by
(ii) $1.95. Such additional Warrants shall have an exercise price per Warrant
Share equal to $1.95 and shall be issued as of the Dividend Payment Date, and
the Company shall deliver duly executed additional Warrants to such holder, in
the form attached as Annex B hereto, promptly after the applicable Dividend
Payment Date. “Dividend Payment Date” has the meaning ascribed to it in the
Series A Certificate.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Definitions

2.1 Defined Terms. For the purposes of this Agreement the following words and
phrases shall have the following meanings:

(a) “2010 Purchase Agreement” means the Securities Purchase Agreement, dated
September 2, 2010, by and among the Company and the Investors.

(b) “2012 Purchase Agreement” means the Stock Purchase Agreement, dated
February 9, 2012, by and among the Company and the Investors.

(c) “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” when used with respect to any
person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such person, whether through the
ownership of voting securities, by contract or otherwise. For purposes hereof,
the Company’s Affiliates shall be deemed not to include the White Deer Group (as
such term is defined in the 2010 Purchase Agreement, other than the Company and
its Subsidiaries).

(d) “Certificate of Incorporation” means the Company’s restated certificate of
incorporation (together with any certificates of designation) in effect at the
time as of which any determination is being made.

(e) “Governmental Entity” means any (i) federal, state, local, municipal,
foreign or other government (or agency thereof), (ii) governmental,
quasi-governmental or regulatory authority of any nature (including any
governmental agency, branch, department or other entity and any court or other
tribunal), (iii) multinational organization or (iv) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power any nature.

(f) “Independent Majority” means a majority of the members of the board of
directors of the Company who are neither Investor Directors (as such term is
defined in the 2010 Purchase Agreement) nor employees of the Company.

(g) “Nasdaq” means NASDAQ OMX Group Inc.

(h) “Securities Act” means the Securities Act of 1933.

(i) “Subsidiary” means, with respect to any person, those entities of which such
person owns or controls more than 50% of the outstanding equity securities
either directly or through an unbroken chain of entities as to each of which
more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.

(j) “Transaction Documents” means, collectively, this Agreement, the Series A
Certificate, the Warrants and the Registration Rights Amendment, in each case,
as amended, modified or supplemented from time to time in accordance with their
respective terms.

 

3



--------------------------------------------------------------------------------

(k) “Transactions” means the transactions contemplated by the Transaction
Documents, including the Purchase.

2.2 Other Terms. For purposes of this Agreement, the following terms shall have
the meaning specified in the Sections indicated below:

 

Term

  

Location of Definition

Agreement

   Preamble

Bankruptcy Exception

   3.1(d)(i)

business day

   5.12

Closing

   1.2

Closing Date

   1.2

Common Stock

   Recital A

Company

   Preamble

Investor(s)

   Preamble

Investor Indemnified Parties

   4.6(a)

Losses

   4.6(a)

Preferred Stock

   Recital A

Purchase

   1.1

Purchased Securities

   Recital B

Registration Rights Amendment

   1.3(i)

Representative

   2.3(d)

Warrant Share

   3.1(d)

White Deer

   Preamble

White Deer TE

   Preamble

ARTICLE III

Representations and Warranties

3.1 Representations and Warranties of the Company. The Company represents and
warrants to the Investors that as of the date hereof (or such other date
specified herein):

(a) Organization and Authority. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with corporate power and authority to own its properties and
conduct its business as currently conducted, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
or conducts any business so as to require such qualification.

(b) Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which 12,407,702 shares are issued and
outstanding, and 5,000,000 shares of Preferred Stock, of which 6,000 shares of
Series A Cumulative Redeemable Preferred Stock are issued or outstanding and
236,230.99 shares of Series B Voting Preferred Stock are issued and outstanding.
Schedule 3.1(b) sets forth all of the options,

 

4



--------------------------------------------------------------------------------

warrants and equity incentive plans of the Company, and the number of shares of
Common Stock reserved for issuance pursuant to any outstanding options, warrants
or equity incentive plans. The outstanding shares of the Company’s capital stock
have been duly authorized and are validly issued and outstanding, fully paid and
non-assessable, are not subject to preemptive rights (and were not issued in
violation of any preemptive rights) and were issued in full compliance with
applicable state and federal securities laws and any rights of third parties.
Except as provided in the 2010 Purchase Agreement, no person is entitled to
preemptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as set forth above or on Schedule 3.1(b),
there are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company or
any of its Subsidiaries is or may be obligated to issue any equity securities of
any kind and, except as contemplated by this Agreement, neither the Company nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind. The issuance and sale of the Purchased Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

(c) Purchased Common Shares and Series A Shares. The Purchased Common Shares and
the Series A Shares have been duly and validly authorized, and, when issued and
delivered pursuant to this Agreement, the Purchased Common Shares and the Series
A Shares will be duly and validly issued, fully paid and non-assessable.

(d) Warrants and Warrant Shares. The Warrants (including any Warrants issued
pursuant to Section 1.4) have been duly authorized and, when executed and
delivered as contemplated hereby, will constitute a valid and legally binding
obligation of the Company in accordance with their terms, and the shares of
Common Stock issuable upon exercise of the Warrants (including Warrants issuable
pursuant to Section 1.4) (the “Warrant Shares”) have been duly authorized and
reserved for issuance upon exercise of the Warrants and when issued will be duly
and validly issued, fully paid and non-assessable.

(e) Authorization, Enforceability.

(i) The Company has the corporate power and authority to execute and deliver the
Transaction Documents and to carry out its obligations hereunder (which includes
the issuance of the Purchased Securities and the Warrant Shares) and thereunder.
The execution, delivery and performance by the Company of the Transaction
Documents and the consummation of the Transactions have been duly authorized by
all necessary corporate action on the part of the Company, and no further
approval or authorization is required on the part of the Company. The
Transaction Documents are or will be valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer or conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity (“Bankruptcy Exceptions”).

 

5



--------------------------------------------------------------------------------

(ii) Except as set forth on Schedule 3.1(e), the execution, delivery and
performance by the Company of the Transaction Documents, compliance by the
Company with any of the provisions hereof or thereof and the consummation of the
Transactions, will not (i) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, accelerate the performance required by, or result in any payment obligations
under, or result in a right of termination, acceleration or payment of, or
result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any of its Subsidiaries
under any of the terms, conditions or provisions of (A) the Certificate of
Incorporation or by-laws of the Company or (B) any material note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries may be bound, or to which the
Company or any of its Subsidiaries or any of the properties or assets of the
Company or any of its Subsidiaries may be subject, including as a result of any
change of control or similar provision (except for violations, conflicts,
breaches or defaults that would not be reasonably likely to be material to the
Company and its Subsidiaries, taken as a whole) or (ii) subject to compliance
with the statutes and regulations referred to in the next paragraph, materially
violate (x) any statute, rule or regulation or any judgment, ruling, order,
writ, injunction or decree or (y) any rule related to the qualification, listing
and delisting of companies on the Nasdaq Stock Market, in each case applicable
to the Company or any of its Subsidiaries or any of their respective properties
or assets.

(f) Other than the filing of any current report on Form 8-K and a Form D
required to be filed with the Securities and Exchange Commission, and such as
have been made or obtained, no notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Entity is required to
be made or obtained by the Company in connection with the consummation of the
Transactions.

(g) Brokers or Finders. The Company represents as to itself, its predecessors
and its Affiliates, that no agent, broker, investment banker or other firm or
person is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee in connection with the Purchase.

(h) No Directed Selling Efforts or General Solicitation. Neither the Company nor
any person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D of the Securities
Act) in connection with the offer or sale of any of the Purchased Securities.

(i) No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the Securities Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Purchased Securities under the Securities Act.

(j) Private Placement. Assuming the accuracy of the representations of the
Investors in Section 3.2(c), the offer and sale of the Purchased Securities to
the Investors as contemplated hereby is exempt from the registration
requirements of the Securities Act.

 

6



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Investors. The Investors, jointly and
severally, hereby represent and warrant to the Company that as of the date
hereof:

(a) Status. Each Investor has been duly organized and is validly existing as an
exempted limited partnership under the laws of the Cayman Islands, with the
limited partnership power and authority to own its properties and conduct its
business as currently conducted.

(b) Authorization, Enforceability.

(i) Each Investor, acting through its general partner, has the limited
partnership power and authority to execute and deliver this Agreement and the
Registration Rights Amendment and to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by each Investor of this
Agreement and the Registration Rights Amendment and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by such
Investor’s general partner and all other necessary limited partnership acting on
the part of such Investor, and no further approval or authorization is required
on the part of such Investor or any other party for such authorization to be
effective. This Agreement and the Registration Rights Amendment are or will be
valid and binding obligations of each Investor enforceable against such Investor
in accordance with their respective terms, except as the same may be limited by
Bankruptcy Exceptions.

(ii) The execution, delivery and performance by each Investor of this Agreement
and the Registration Rights Amendment and the consummation of the transactions
contemplated hereby and thereby and compliance by such Investor with any of the
provisions hereof and thereof, will not (i) violate, conflict with, or result in
a breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
such Investor under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which such
Investor is a party or by which it may be bound, or to which such Investor or
any of the properties or assets of such Investor may be subject, or (ii) violate
any statute, rule or regulation or any judgment, ruling, order, writ, injunction
or decree applicable to such Investor or any of its properties or assets.

(iii) Other than such as have been made or obtained, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by any Investor in
connection with the consummation by such Investor of the Purchase.

(c) Purchase for Investment. Each Investor acknowledges that the offering and
sale of the Purchased Securities and the Warrant Shares have not been registered
under the Securities Act or under any state securities laws. Each Investor
(i) is acquiring the Purchased Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws, (ii) will not sell or otherwise
dispose of any of the

 

7



--------------------------------------------------------------------------------

Purchased Securities or the Warrant Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
applicable U.S. state securities laws, (iii) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Purchase and of making an
informed investment decision, and has conducted a review of the business and
affairs of the Company that it considers sufficient and reasonable for purposes
of making the Purchase, and (iv) is an “accredited investor” (as that term is
defined by Rule 501 under the Securities Act).

(d) Company Representations. Each of the Investors acknowledges and agrees that
(1) other than as expressly set forth in Section 3.1 hereof, neither the Company
nor any of its directors, officers, shareholders, employees, Affiliates, agents,
advisors or representatives (collectively, “Representatives”) is making or has
made any representations or warranties, written or oral, statutory, express or
implied, concerning the Company, its Subsidiaries, their respective businesses
or assets or any aspect of the Transactions and (2) such Investor has not been
induced by and has not relied upon any representations, warranties or
statements, whether written or oral, statutory, express or implied, made by the
Company or any of its Representatives that are not expressly set forth in
Section 3.1 hereof.

ARTICLE IV

Covenants and Additional Agreements

4.1 Further Assurances. At any time and from time to time after the Closing, at
the request of any Investor, the Company shall execute and deliver such further
documents, and perform such further acts, as may be reasonably necessary in
order to effectively transfer and convey the applicable Purchased Securities and
the Warrant Shares to each of the Investors, on the terms herein contained, and
to otherwise comply with the terms of this Agreement and consummate the
Transactions.

4.2 Expenses.

(a) At any time and from time to time after the Closing, the Company shall
reimburse the Investors for their reasonable costs and expenses, including
reasonable legal or other professional fees and expenses, and reasonable
out-of-pocket due diligence expenses, incurred or made (i) in connection with
this Agreement and the Transactions (including any reasonable cost and expenses
incurred after the Closing to the extent related) and (ii) in connection with
any amendments to the Transaction Documents. Prior to any such reimbursement,
the Investors shall provide the Company with reasonably detailed invoices
setting forth the expenses to be reimbursed and, within 30 days thereof, the
Company shall pay the applicable amount by a wire transfer of immediately
available funds as designated by the Investors.

(b) The Company shall reimburse the Investors for their reasonable out-of-pocket
costs and expenses (including airfare, hotels and cab fare) incurred or made in
connection with ongoing oversight of the Company during the period commencing on
the date hereof and ending the later of (i) the first anniversary of the Closing
Date and (ii) the first date on which the Investors, on the one hand, or the
Independent Majority, on the other hand, provide good faith

 

8



--------------------------------------------------------------------------------

written notice to the other that the Investors’ ongoing oversight of the Company
has ceased to provide sufficient value to the stockholders of the Company to
justify such reimbursement. Prior to any such reimbursement, the Investors shall
provide the Company with reasonably detailed invoices setting forth the expenses
to be reimbursed and a good faith attestation that such costs were incurred in
the course of conducting work for the benefit of all Company shareholders.
Reimbursements shall be made within 30 days of the invoices having been
presented to the Company.

4.3 Transfer Restrictions. The Purchased Securities are, and the Warrant Shares
will be when issued, restricted securities under the Securities Act and may not
be offered or sold except pursuant to an effective registration statement or an
available exemption from registration under the Securities Act. Accordingly,
each Investor agrees it shall not, directly or through others, offer or sell any
Purchased Securities or any Warrant Shares except pursuant to a registration
statement or pursuant to Rule 144 or another exemption from registration under
the Securities Act, if available. Prior to any transfer of Purchased Securities
or Warrant Shares other than pursuant to an effective registration statement,
each Investor agrees it shall notify the Company of such transfer and the
Company may require such Investor to provide, prior to such transfer, such
evidence that the transfer will comply with the Securities Act (including
written representations and an opinion of counsel) as the Company may reasonably
request. The Company may impose stop-transfer instructions with respect to any
securities that are to be transferred in contravention of this Agreement.

4.4 Legend. Each Investor agrees that all certificates or other instruments
representing Purchased Securities or Warrant Shares will bear a legend
substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF THE SECURITIES PURCHASE
AGREEMENT, DATED AUGUST 1, 2012, AS AMENDED FROM TIME TO TIME, AMONG THE ISSUER
OF THESE SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF WHICH IS ON
FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE
OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 

9



--------------------------------------------------------------------------------

In the event that (i) any Purchased Securities or Warrant Shares become
registered under the Securities Act or (ii) Purchased Securities or Warrant
Shares are eligible to be transferred without restriction in accordance with
Rule 144 under the Securities Act, the Company shall issue new certificates or
other instruments representing such Purchased Securities or Warrant Shares,
which shall not contain such portion of the above legend that is no longer
applicable; provided that the Investors surrender to the Company the previously
issued certificates or other instruments.

4.5 Sufficiency of Authorized Common Stock. During the period from the Closing
Date until the date on which the Warrants (including any Warrants issuable
pursuant to Section 1.4) have been fully exercised, the Company shall at all
times have reserved for issuance, free of preemptive or similar rights, a
sufficient number of shares of authorized and unissued Warrant Shares to
effectuate such exercise (including all Warrant Shares underlying the Warrants
issuable pursuant to Section 1.4). Nothing in this Section 4.5 shall preclude
the Company from satisfying its obligations in respect of the exercise of the
Warrants (including any Warrants issuable pursuant to Section 1.4) by delivery
of shares of Common Stock which are held in the treasury of the Company. As soon
as practicable following the Closing, the Company shall, at its expense,
(a) cause the Warrant Shares (including all Warrant Shares underlying the
Warrants issuable pursuant to Section 1.4) to be listed on the NASDAQ Global
Market at the time they become freely transferable in the public market under
the Securities Act, subject to official notice of issuance, and shall maintain
such listing on the NASDAQ Global Market for so long as any Common Stock is
listed on the NASDAQ Global Market and (b) use its commercially reasonable
efforts to satisfy all continued listing criteria necessary to maintain the
listing of the Common Stock with NASDAQ until the date that is two years
following the date on which the Warrants (including any Warrants issuable
pursuant to Section 1.4) have been fully exercised.

4.6 Indemnification.

(a) Indemnification by the Company. From and after the Closing, the Company
shall indemnify and hold harmless the Investors and their respective Affiliates
and their respective directors, officers, employees and agents (the “Investor
Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”)
asserted against or incurred by such Investor Indemnified Party to the extent
arising out of or in connection with (i) any breach of the representations or
warranties of the Company set forth in this Agreement or (ii) any breach or
violation of the covenants or agreements of the Company set forth in this
Agreement.

(b) Indemnification by the Purchasers. From and after the Closing, each of the
Investors shall, severally but not jointly, indemnify and hold the Company
harmless from and against all Losses asserted against or incurred by the Company
to the extent arising out of or in connection with (i) any breach of the
representations or warranties of such Investor set forth in this Agreement or
(ii) any breach or violation of the covenants or agreements of such Investor set
forth in this Agreement.

 

10



--------------------------------------------------------------------------------

(c) No Duplication. Any liability for indemnification under this Agreement shall
be determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a breach or violation of more than
one representation, warranty, covenant or agreement.

(d) Sole Remedy. The parties agree that the sole and exclusive remedy of any
party to this Agreement or any Investor Indemnified Parties, the events giving
rise to this Agreement and the transactions provided for in this Agreement
(excluding, for the avoidance of doubt, the transactions provided for in the
Registration Rights Amendment), shall be limited to the indemnification
provisions set forth in this Section 4.6 and, in furtherance of the foregoing,
each of the parties, on behalf of itself and its Affiliates, waives and releases
the other parties to this Agreement (and such other parties’ Affiliates) from,
to the fullest extent permitted under any applicable law, any and all rights,
claims and causes of action it or its Affiliates may have against the other
parties to this Agreement in connection with the events giving rise to this
Agreement and the transactions provided for in this Agreement (excluding, for
the avoidance of doubt, the transactions provided for in the Registration Rights
Amendment), except pursuant to the indemnification provisions set forth in this
Section 4.6; provided, however, that nothing herein shall limit in any way any
such party’s remedies in respect of fraud, intentional misrepresentation or
omission or intentional misconduct by the other parties in connection herewith
or the Transactions.

(e) NO SPECIAL DAMAGES. IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS SECTION
4.6 OR OTHERWISE IN RESPECT OF THIS AGREEMENT (EXCLUDING, FOR THE AVOIDANCE OF
DOUBT, THE REGISTRATION RIGHTS AMENDMENT) FOR EXEMPLARY, SPECIAL, PUNITIVE,
INDIRECT, REMOTE, SPECULATIVE OR CONSEQUENTIAL DAMAGES EXCEPT TO THE EXTENT ANY
SUCH PARTY SUFFERS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN CONNECTION
WITH A LOSS, IN WHICH EVENT SUCH DAMAGES SHALL BE RECOVERABLE; PROVIDED,
HOWEVER, THAT THE INVESTOR INDEMNIFIED PARTIES SHALL BE ENTITLED TO RECOVER FROM
THE COMPANY ANY AMOUNTS FOR LOSSES TO THE EXTENT NECESSARY TO COMPENSATE THE
INVESTOR INDEMNIFIED PARTIES IN FULL FOR THE DIMINUTION IN VALUE OF ITS
INVESTMENT IN THE COMPANY IF SUCH LOSSES RESULT FROM AN INDEMNIFIABLE CLAIM
COVERED BY SECTION 4.6(a).

4.7 Restrictions on Sale of Common Stock. Each of the Investors agrees that the
Purchased Securities and the Warrant Shares (including all Warrant Shares
underlying the Warrants issuable pursuant to Section 1.4) shall be “Excluded
Securities” as defined in, and for purposes of, the 2010 Purchase Agreement.

ARTICLE V

Miscellaneous

5.1 Amendment. No amendment of any provision of this Agreement shall be
effective unless made in writing and signed by a duly authorized representative
of each party.

 

11



--------------------------------------------------------------------------------

5.2 Waivers. Any failure by any party to comply with any of its obligations,
agreements or covenants herein may be waived by the party to whom such
compliance is owed. No waiver will be effective unless it is in a writing signed
by a duly authorized officer or representative of the waiving party that makes
express reference to the provision or provisions subject to such waiver. A
waiver of any breach or failure to enforce any of the terms or conditions of
this Agreement shall not in any way affect, limit or waive a party’s rights
hereunder at any time to enforce strict compliance thereafter with every term or
condition of this Agreement.

5.3 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by PDF (Portable Document Format) or facsimile and
such PDFs or facsimiles will be deemed as sufficient as if actual signature
pages had been delivered.

5.4 Governing Law; Submission to Jurisdiction, Etc. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State,
without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application of the laws of any other
jurisdiction. With respect to any lawsuit or claim arising out of or in
connection with any Transaction Document, each of the parties hereto agrees
(a) to submit to the personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, the City of New York, (b) that jurisdiction and venue
shall lie in the State or Federal courts in the State of New York, and (c) that
notice may be served upon such party at the address and in the manner set forth
for such party in Section 5.6. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE PARTIES HERETO HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

5.5 Specific Performance. The parties hereto agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without the necessity
of proving the inadequacy of money damages as a remedy, in addition to any other
remedy at law or in equity.

5.6 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
facsimile (transmission confirmed), or (b) on the second business day following
the date of dispatch if delivered by a recognized next day courier service. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

 

12



--------------------------------------------------------------------------------

(a) If to the Investors:

c/o White Deer Energy L.P.

667 Madison Ave, 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Facsimile: (212) 888-6877

and

  c/o White Deer Energy L.P.

700 Louisiana, Suite 4770

Houston, Texas 77002

Attention: James E. Saxton

Facsimile: (713) 581-6901

(b) If to the Company:

PostRock Energy Corporation

210 Park Avenue, Suite 2750

Oklahoma City, OK 73102

Attention: Terry W. Carter

Telephone: (405) 702-7487

Facsimile: (405) 702-7756

and

PostRock Energy Corporation

210 Park Avenue, Suite 2750

Oklahoma City, OK 73102

Attention: Stephen DeGiusti

Telephone: (405) 702-7487

Facsimile: (405) 702-7756

5.7 Publicity. Except as set forth below, no public release or announcement
concerning the Transactions shall be issued by the Company, its Subsidiaries or
the Investors without the prior consent of the Company (in the case of a release
or announcement by the Investors) or the Investors (in the case of a release or
announcement by the Company or its Subsidiaries) (which consents shall not be
unreasonably withheld, conditioned or delayed), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the affected party
shall allow the other parties hereto, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. The Company shall by 8:30 a.m. (New York City time) on
the fourth trading day immediately following the date of this Agreement file a
Current Report on Form 8-K disclosing the execution and delivery of this
Agreement as well as copies of the Transaction Documents. In addition, the
Company will make such other filings and notices in the manner and time required
by applicable law or the Securities and Exchange Commission or Nasdaq.

 

13



--------------------------------------------------------------------------------

5.8 Entire Agreement, Etc. This Agreement (including the Annexes and Schedules
hereto) and the other Transaction Documents constitute the entire agreement, and
supersede all other prior agreements (other than the 2010 Purchase Agreement,
the 2012 Purchase Agreement and the agreements executed in connection
therewith), understandings, representations and warranties, both written and
oral, among the parties hereto, with respect to the subject matter hereof. For
the avoidance of doubt, each of the parties hereto hereby acknowledges that the
2010 Purchase Agreement and the 2012 Purchase Agreement shall remain in full
force and effect in accordance with its terms except as expressly modified
herein.

5.9 Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other parties, and any attempt
to assign any right, remedy, obligation or liability hereunder without such
consent shall be void. This Section 5.9 applies only to an assignment of this
Agreement and the rights, remedies, obligations and liabilities arising
hereunder and does not apply to a sale, transfer or assignment of Purchased
Securities or Warrant Shares, which is addressed in Section 4.3.

5.10 Severability. If any provision of this Agreement or the Registration Rights
Amendment, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any party. Upon such determination, the parties hereto shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties hereto.

5.11 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investors (and any persons to whom an Investor has
transferred its rights hereunder in accordance with this Agreement), any
benefits, rights, or remedies.

5.12 Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections” or “Annexes,” such reference shall be to a Recital,
Article or Section of, or Annex to, this Agreement unless otherwise indicated.
The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa. References to “herein”, “hereof”, “hereunder” and the
like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In connection with the interpretation or enforcement
of this Agreement, this Agreement shall be construed as if

 

14



--------------------------------------------------------------------------------

drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement. Time is of the essence for each and every
provision of this Agreement. All references to “$” or “dollars” mean the lawful
currency of the United States of America. Except as expressly stated in this
Agreement, all references to any statute, rule or regulation are to the statute,
rule or regulation as amended, modified, supplemented or replaced from time to
time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation include any successor to the section. References to a “business day”
shall mean any day except a Saturday, Sunday or other day on which (i) the
Nasdaq stock market is not open for trading or (ii) commercial banks in the
State of New York or the State of Oklahoma are authorized or required by law or
executive order to close.

*    *    *    *    *

 

15



--------------------------------------------------------------------------------

In Witness Whereof, this Agreement has been executed by the parties hereto as of
the date first herein above written.

 

POSTROCK ENERGY CORPORATION By:   /s/ Terry W. Carter  

 

  Terry W. Carter   President and Chief Executive Officer

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

WHITE DEER ENERGY L.P. By:   Edelman & Guill Energy L.P., its general partner
By:   Edelman & Guill Energy Ltd., its general partner By: /s/ Thomas J.
Edelman                            Name: Thomas J. Edelman        Title:
Director WHITE DEER ENERGY TE L.P. By:   Edelman & Guill Energy L.P., its
general partner By:   Edelman & Guill Energy Ltd., its general partner By: /s/
Thomas J. Edelman                            Name: Thomas J. Edelman
       Title: Director WHITE DEER ENERGY FI L.P. By:   Edelman & Guill Energy
L.P., its general partner By:   Edelman & Guill Energy Ltd., its general partner
By: /s/ Thomas J. Edelman                            Name: Thomas J. Edelman
       Title: Director

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1 – PURCHASED SECURITIES

 

Investor    Number of
Shares of
Common Stock
Purchased      Number of
Series A
Shares
Purchased      Number of
Warrant
Shares
Purchased      Aggregate Purchase
Price  

White Deer Energy L.P.

     2,878,347         561.2777         2,878,347       $ 11,225,554   

White Deer Energy TE L.P.

     95,637         18.6491         95,637       $ 372,982   

White Deer Energy FI L.P.

     102,939         20.0732         102,939       $ 401,464      

 

 

    

 

 

    

 

 

    

 

 

 

Total

     3,076,923         600         3,076,923       $ 12,000,000   

Schedule 1.1 – Purchased Securities



--------------------------------------------------------------------------------

SCHEDULE 3.1(B) – CAPITALIZATION

 

1. Options to purchase 1,261,978 shares of Common Stock and an additional
231,970 unvested restricted stock unit awards outstanding under the Company’s
2010 Long-Term Incentive Plan or assumed in the March 2010 recombination
pursuant to the merger agreement governing the recombination and 29,967 vested
restricted stock units with a 5 year deferred delivery date under the Company’s
2010 Long-Term Incentive Plan.

 

2. Warrants to purchase a total of 24,296,921 shares of Common Stock

 

3. 3,598,489 shares of Common Stock available for issuance pursuant to the
Company’s 2010 Long-Term Incentive Plan

 

4. The 2010 Purchase Agreement and related documents provides for the issuance
of additional warrants and Series B preferred stock upon the quarterly accrual
of dividends.



--------------------------------------------------------------------------------

SCHEDULE 3.1(E) – AUTHORIZATION / ENFORCEABILITY

None.



--------------------------------------------------------------------------------

Annex A to Securities Purchase Agreement

AMENDED AND RESTATED

CERTIFICATE OF DESIGNATIONS

OF

SERIES A CUMULATIVE REDEEMABLE PREFERRED STOCK

OF

POSTROCK ENERGY CORPORATION

POSTROCK ENERGY CORPORATION, a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “Corporation”), in
accordance with the provisions of Sections 103 and 151 thereof, DOES HEREBY
CERTIFY:

The board of directors of the Corporation (the “Board of Directors”), in
accordance with the provisions of the certificate of incorporation and the
Bylaws of the Corporation and applicable law, at a meeting duly called and held
on August 1, 2012, and the holders of a majority of the outstanding shares of
Series A (as defined below) by written consent, adopted the following resolution
amending and restating, effective on the date this Amended and Restated
Certificate of Designations of Series A is filed in the office of the Secretary
of State of the State of Delaware, the provisions of the Certificate of
Designations of Series A Redeemable Preferred Stock:

RESOLVED, that pursuant to the authority vested in the Board of Directors and in
accordance with the provisions of the certificate of incorporation of the
Corporation and applicable law, a series of Preferred Stock, par value $0.01 per
share, of the Corporation be and hereby is created, and that the designation and
number of shares of such series, and the voting and other powers, preferences
and relative, participating, optional or other rights, and the qualifications,
limitations and restrictions thereof (in addition to those set forth in the
certificate of incorporation of the Corporation that are applicable to Preferred
Stock of all series), of the shares of such series, are as follows:

Section 1. Designation. The distinctive serial designation of such series of
Preferred Stock is “Series A Cumulative Redeemable Preferred Stock” (“Series
A”). Each share of Series A shall be identical in all respects to every other
share of Series A.

Section 2. Number of Shares. The authorized number of shares of Series A shall
be 6,600. Shares of Series A that are redeemed, purchased or otherwise acquired
by the Corporation, or converted into another series of Preferred Stock, shall
be cancelled and retired and revert to authorized but unissued shares of
Preferred Stock (provided that any such cancelled shares of Series A may be
reissued only as shares of any series other than Series A).

Section 3. Definitions. As used herein with respect to Series A:

(a) “Additional Directors” has the meaning set forth in Section 10.



--------------------------------------------------------------------------------

(b) “Bylaws” means the bylaws of the Corporation, as they may be amended from
time to time.

(c) “Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in Oklahoma City, Oklahoma
or New York, New York generally are authorized or obligated by law, regulation
or executive order to close.

(d) “Certificate of Designations” means this Amended and Restated Certificate of
Designations relating to the Series A, as it may be amended from time to time.

(e) “Certification of Incorporation” means the certificate of incorporation of
the Corporation, as it may be amended from time to time, and shall include this
Certificate of Designations.

(f) “Change of Control” means the occurrence of any of the following events:

(i) the sale, lease or transfer, in one transaction or a series of related
transactions, of all or substantially all of the Corporation’s assets
(determined on a consolidated basis) to any “person” or “group” (as such terms
are used in Section 13(d)(3) of the Exchange Act) other than a Wholly Owned
Subsidiary; provided, however, that a transaction covered by this clause
(i) shall not be a Change of Control if a Specified Person is a party in the
transaction; or

(ii) the consolidation or merger of the Corporation with or into any other
Person or the merger of another Person with or into the Corporation, pursuant to
which the holders of 100% of the total voting power of the total outstanding
capital stock of the Corporation immediately prior to the consummation of such
consolidation or merger do not beneficially own (within the meaning of Rule
13d-3 of the Exchange Act) in the aggregate more than 50% of the total voting
power of the total outstanding capital stock of the continuing or surviving
Person immediately after such transaction; provided, however, that a transaction
covered by this clause (ii) shall not be a Change of Control if the parties to
such transaction include a Specified Person; or

(iii) the acquisition, directly or indirectly, by any “person” or “group” (as
such terms are used in Section 13(d)(3) of the Exchange Act), other than White
Deer Energy, L.P. or its affiliates, of beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of more than 20% of the total voting power of
the total outstanding capital stock of the Corporation; provided, however, that
a transaction covered by this clause (iii) shall not be a Change of Control if
the party from whom such stock is acquired in such acquisition is a Specified
Person or if a Specified Person has in the aggregate beneficial ownership,
immediately prior to such acquisition, of a percentage of the total outstanding
capital stock of the Corporation greater than 25%; or

(iv) the first day on which a majority of the individuals who constitute the
entire Board of Directors (excluding any Additional Directors) shall not be
Continuing Directors.

(g) “Change of Control Payment Date” has the meaning set forth in
Section 7(b)(ii).

 

2



--------------------------------------------------------------------------------

(h) “Change of Control Price” has the meaning set forth in Section 7(f).

(i) “Common Stock” means the common stock, par value $0.01 per share, of the
Corporation.

(j) “Continuing Directors” means individuals (i) who are directors of the
Corporation on September 21, 2010 (“Incumbent Directors”), (ii) whose nomination
for election or election to the Board of Directors was approved by a majority of
the Incumbent Directors then still in office, or (iii) whose nomination for
election or election to the Board of Directors was approved by a majority of the
Incumbent Directors and the directors approved pursuant to clause (ii) then
still in office.

(k) “Default” means (i) after December 31, 2014, the Corporation’s failure to
pay in cash any dividend on the applicable Dividend Payment Date in accordance
with Section 4 of this Certificate of Designations or (ii) any action or failure
to act by the Corporation in violation of Section 6(a), Section 7 or Section 9.

(l) “Dividend Payment Date” means each September 30, December 31, March 31 and
June 30, commencing on December 31, 2010.

(m) “Dividend Period” has the meaning set forth in Section 4(a).

(n) “Dividend Record Date” has the meaning set forth in Section 4(a).

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(p) “Junior Stock” means the Common Stock, Series B and any other class or
series of stock of the Corporation (other than Series A) that ranks junior to
Series A either or both as to the payment of dividends and/or as to the
distribution of assets on any liquidation, dissolution or winding up of the
Corporation.

(q) “Liquidation Preference” means, with respect to each share of Series A, on
any date of determination, the sum of (i) $10,000 and (ii) the accrued and
unpaid dividends thereon (including, if applicable as provided in Section 4(a),
dividends on such amount), whether or not declared, to such date.

(r) “Original Issue Date” means the date of issuance of any share of Series A.

(s) “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

(t) “Preferred Stock” means any and all series of preferred stock, par value
$0.01 per share, of the Corporation, including the Series A and Series B.

 

3



--------------------------------------------------------------------------------

(u) Purchase Agreement” means (i) the Securities Purchase Agreement, dated as of
September 2, 2010, as amended from time to time, between the Corporation, White
Deer Energy L.P., White Deer Energy TE L.P. and White Deer Energy FI L.P.,
including all schedules and exhibits thereto or (ii) the Securities Purchase
Agreement, dated as of August 1, 2012, as amended from time to time, between the
Corporation, White Deer Energy L.P., White Deer Energy TE L.P. and White Deer
Energy FI L.P., including all schedules and exhibits thereto.

(v) “Series B” means the Corporation’s Preferred Stock designated as “Series B
Voting Preferred Stock.”

(w) “Series B Certificate” means the Certificate of Designations of Series B
Voting Preferred Stock relating to the Series B, as it may be amended from time
to time.

(x) “Specified Person” means White Deer Energy L.P. or any of its affiliates.

(y) “Warrants” means the Warrants to purchase shares of Common Stock, issued
pursuant to a Purchase Agreement, including Section 1.4 thereof.

(z) “Wholly Owned Subsidiary” means any subsidiary of the Corporation to the
extent that all of the securities of any class or classes of capital stock of
such subsidiary entitling the holders thereof (whether at all times or at the
times that such class of capital stock has voting power by reason of the
happening of any contingency) to vote in the election of members of the board of
directors or comparable body of such subsidiary are owned directly or indirectly
by the Corporation.

Section 4. Dividends.

(a) Rate. Holders of Series A shall be entitled to receive, on each share of
Series A, out of funds legally available for the payment of dividends under
Delaware law, cumulative cash dividends at a per annum rate of 12% on the
Liquidation Preference. Such dividends shall begin to accrue and be cumulative
from the Original Issue Date of such share, shall compound on each Dividend
Payment Date (i.e., no dividends shall accrue on other dividends unless and
until the first Dividend Payment Date for such other dividends has passed
without such other dividends having been paid on such date), and shall be
payable in arrears (as provided in this Section 4(a)). Through December 31,
2014, dividends shall be payable only when, as and if declared by the Board of
Directors. Thereafter, the Board of Directors shall declare dividends, payable
on each Dividend Payment Date, subject only to the legal availability of funds
for declaration and payment thereof. If any such Dividend Payment Date would
otherwise occur on a day that is not a Business Day, such Dividend Payment Date
shall instead be (and any dividend payable on Series A on such Dividend Payment
Date shall instead be payable on) the immediately succeeding Business Day with
the same force and effect as if made on such Dividend Payment Date. The amount
of dividends payable on the Series A shall be computed on the basis of a 360-day
year consisting of twelve 30-day months, and with respect to any date of
determination that is not a Dividend Payment Date, actual days elapsed over a
30-day month.

Dividends that are payable on Series A on any Dividend Payment Date shall be
payable to holders of record of Series A as they appear on the stock register of
the Corporation on the applicable record date, which shall be the 15th calendar
day before such Dividend Payment Date (as originally scheduled) or such other
record date fixed by the Board of Directors that is not more than 60 nor less
than 10 days prior to such Dividend Payment Date (each, a “Dividend Record
Date”). Any such day that is a Dividend Record Date shall be a Dividend Record
Date whether or not such day is a Business Day.

 

4



--------------------------------------------------------------------------------

Each dividend period (a “Dividend Period”) shall commence on the calendar day
immediately following a Dividend Payment Date (other than the initial Dividend
Period with respect to any share of Series A, which shall commence on and
include the Original Issue Date of such share) and shall end on and include the
next Dividend Payment Date. Dividends payable in respect of a Dividend Period
shall be payable in arrears on the Dividend Payment Date ending such Dividend
Period.

(b) Priority of Dividends. When dividends are not paid (or declared and a sum
sufficient for payment thereof set aside for the benefit of the holders thereof
on the applicable Dividend Record Date) on any Dividend Payment Date in full
upon the Series A, all dividends declared on the Series A and payable on such
Dividend Payment Date shall be declared pro rata so that the respective amounts
of such dividends declared shall bear the same ratio to each other as all
accrued and unpaid dividends per share on the Series A (including, if applicable
as provided in Section 4(a) above, dividends on such amount) bear to each other.

Section 5. Liquidation Rights.

(a) Voluntary or Involuntary Liquidation. In the event of any liquidation,
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary, holders of Series A shall be entitled to receive for each share
of Series A, out of the assets of the Corporation or proceeds thereof (whether
capital or surplus) available for distribution to stockholders of the
Corporation, and after satisfaction of all liabilities and obligations to
creditors of the Corporation, before any distribution of such assets or proceeds
is made to or set aside for the holders of Common Stock and any other Junior
Stock, payment in full in an amount equal to the Liquidation Preference of such
share.

(b) Partial Payment. If in any distribution described in Section 5(a) above, the
assets of the Corporation or proceeds thereof are not sufficient to pay the
Liquidation Preferences in full to all holders of Series A as to such
distribution, the amounts paid to the holders of Series A shall be paid pro rata
in accordance with the respective aggregate Liquidation Preferences of the
holders of Series A.

(c) Residual Distributions. If the Liquidation Preference has been paid in full
to all holders of Series A, the holders of other stock of the Corporation shall
be entitled to receive all remaining assets of the Corporation (or proceeds
thereof) according to their respective rights and preferences.

(d) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 5, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Series A receive cash, securities or other property for their shares,
or the sale, lease or exchange (for cash, securities or other property) of all
or substantially all of the assets of the Corporation, shall not constitute a
liquidation, dissolution or winding up of the Corporation, but shall be governed
by Section 7.

 

5



--------------------------------------------------------------------------------

Section 6. Redemption.

(a) Mandatory Redemption. On March 21, 2018, the Corporation shall redeem, in
whole, the shares of Series A at the time outstanding, upon notice given as
provided in Section 6(c) below, at a redemption price per share equal to 100% of
the Liquidation Preference of such share as of the redemption date. The
redemption price for any shares of Series A shall be payable on the redemption
date to the holder of such shares against surrender of the certificate(s)
evidencing such shares to the Corporation or its agent.

(b) Optional Redemption. From and after one year from the Original Issue Date
until March 21, 2018, the Corporation, at its option, may redeem, in whole at
any time or in part from time to time, the shares of Series A at the time
outstanding, upon notice given as provided in Section 6(c) below, at a
redemption price per share equal to 110% of the Liquidation Preference of such
share as of the redemption date, provided that the minimum number of shares of
Series A redeemable at any time is the lesser of (i) 500 shares of Series A and
(ii) the number of shares of Series A outstanding. The redemption price for any
shares of Series A shall be payable on the redemption date to the holder of such
shares against surrender of the certificate(s) evidencing such shares to the
Corporation or its agent.

(c) Notice of Redemption. Notice of every redemption of shares of Series A shall
be given to the holders of record of the shares to be redeemed at their
respective last addresses appearing on the books of the Corporation. Such
mailing shall be at least 30 days and not more than 60 days before the date
fixed for redemption. Any notice mailed as provided in this Subsection shall be
conclusively presumed to have been duly given, whether or not the holder
receives such notice, but failure duly to give such notice by mail, or any
defect in such notice or in the mailing thereof, to any holder of shares of
Series A designated for redemption shall not affect the validity of the
proceedings for the redemption of any other shares of Series A. Each notice of
redemption given to a holder shall state: (1) the redemption date; (2) the
number of shares of Series A to be redeemed and, if less than all the shares
held by such holder are to be redeemed, the number of such shares to be redeemed
from such holder; (3) the redemption price; and (4) the place or places where
certificates for such shares are to be surrendered for payment of the redemption
price.

(d) Partial Redemption. In case of any redemption of part of the shares of
Series A at the time outstanding, the shares to be redeemed shall be selected
pro rata among holders of the Series A. If fewer than all the shares represented
by any certificate are redeemed, a new certificate shall be issued representing
the unredeemed shares without charge to the holder thereof.

(e) Effectiveness of Redemption. If notice of redemption has been duly given and
if on or before the redemption date specified in the notice all funds necessary
for the redemption have been deposited by the Corporation, in trust for the pro
rata benefit of the holders of the shares called for redemption, with a bank or
trust company doing business in the Borough of Manhattan, The City of New York,
and having a capital and surplus of at least $500 million and selected by the
Board of Directors, so as to be and continue to be available solely therefor,
then, notwithstanding that any certificate for any share so called for
redemption has not been surrendered for cancellation, on and after the
redemption date dividends shall cease to accrue on

 

6



--------------------------------------------------------------------------------

all shares so called for redemption, all shares so called for redemption shall
no longer be deemed outstanding and all rights with respect to such shares shall
forthwith on such redemption date cease and terminate, except only the right of
the holders thereof to receive the amount payable on such redemption from such
bank or trust company, without interest. Any funds unclaimed at the end of three
years from the redemption date shall, to the extent permitted by law, be
released to the Corporation, after which time the holders of the shares so
called for redemption shall look only to the Corporation for payment of the
redemption price of such shares.

Section 7. Offer to Purchase Upon a Change of Control.

(a) In connection with the occurrence of a Change of Control, the Corporation
shall make an offer to purchase all of the shares of Series A outstanding (a
“Change of Control Offer”) on the terms set forth in this Section 7. The Change
of Control Offer shall be made in compliance with all applicable laws,
including, without limitation (if applicable), Regulation 14E and 14D under the
Exchange Act and the rules thereunder and all other applicable Federal and state
securities laws. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Section 7, the Corporation
shall comply with the applicable securities laws and regulations and shall not
be deemed to have breached its obligations under this Section 7 by virtue
thereof.

(b) No sooner than fifteen (15) days and within that time period, as soon as
reasonably practicable, prior to the consummation, or anticipated consummation,
of a Change of Control, the Corporation shall commence the Change of Control
Offer by mailing to each holder of shares of Series A a notice, which shall
govern the terms of the Change of Control Offer, and shall state:

(i) that the Change of Control Offer is being made pursuant to this Section 7
and that all shares of Series A tendered will be accepted for payment subject to
the consummation of the Change of Control;

(ii) the Change of Control Price (as defined below) and the date until which the
Corporation may accept for payment shares of Series A (the “Change of Control
Payment Date”), which shall be (subject to consummation of the Change of
Control) no later than forty-five (45) days after the date the Change of Control
occurs;

(iii) that any shares of Series A not tendered for payment pursuant to the
Change of Control Offer shall continue to accrue dividends and be redeemable in
accordance with the terms hereof;

(iv) that, unless the Corporation defaults in the payment of the Change of
Control Price, all shares of Series A accepted for payment pursuant to the
Change of Control Offer shall cease to accrue dividends on the Change of Control
Payment Date;

(v) that any holder electing to have certificates representing shares of Series
A pursuant to a Change of Control Offer shall be required to surrender such
certificates representing shares of Series A to the Corporation or its
designated agent at the address specified in the notice prior to the close of
business on the Change of Control Payment Date;

 

7



--------------------------------------------------------------------------------

(vi) that any holder of a share of Series A shall be entitled to withdraw such
election if the Corporation or its designated agent receives, not later than the
close of business on the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the holder of such
shares of Series A, the number of shares of Series A such holder delivered for
purchase, and a statement that such holder is withdrawing its election to have
such shares of Series A purchased;

(vii) that a holder whose shares of Series A are being purchased only in part
shall be issued new shares of Series A for the unpurchased shares of Series A
represented by any certificate surrendered;

(viii) the instructions that holders must follow in order to tender their shares
of Series A; and

(ix) the circumstances and relevant facts regarding such Change of Control.

(c) On the Change of Control Payment Date, the Corporation shall, to the extent
of funds legally available therefore and otherwise lawful, accept for payment
the shares of Series A tendered and not withdrawn pursuant to the Change of
Control Offer. The Corporation shall promptly mail to each holder of shares of
Series A so accepted payment (or pay in person any holder presenting itself at
the Corporation) in an amount equal to the purchase price for such shares, and
the unpurchased shares of Series A surrendered, if any.

(d) The Corporation shall make a public announcement of the results of the
Change of Control Offer on or as soon as practicable after the Change of Control
Payment Date.

(e) The Corporation shall not enter into any agreement providing for a Change of
Control unless the agreement permits the Corporation or any successor entity to
comply with the provisions hereof.

(f) “Change of Control Price” means an amount of cash per share of Series A
equal to 110% of the Liquidation Price of such share as of the date of
acceptance for payment.

Section 8. Conversion. Holders of Series A shares shall have no right to
exchange or convert such shares into any other securities.

Section 9. Voting Rights.

(a) General. The holders of Series A shall not have any voting rights except as
set forth below or as otherwise from time to time required by law.

(b) Voting Rights as to Particular Matters.

(i) So long as any shares of Series A are outstanding, in addition to any other
vote or consent of stockholders required by law or by the Certificate of
Incorporation, the vote or consent of the holders of a majority of the shares of
Series A at the time outstanding and entitled to vote thereon, given in person
or by proxy, either in writing without a meeting or by vote at any meeting
called for the purpose, shall be necessary for effecting or validating:

 

8



--------------------------------------------------------------------------------

(A) Any amendment, alteration or repeal of any provision of the Certificate of
Incorporation so as to change the rights, preferences, privileges or voting
powers of the Series A;

(B) Any amendment or alteration of the Certificate of Incorporation to authorize
or create, or increase or decrease the authorized amount of, any shares of
Series A, or the issuance of any shares of Series A;

(C) Any amendment or alteration of the Certificate of Incorporation to authorize
or create, or increase the authorized amount of, any shares of any class or
series of capital stock of the Corporation ranking pari passu with or senior to
the Series A with respect to either or both the payment of dividends or the
distribution of assets on any liquidation, dissolution or winding up of the
Corporation;

(D) Any amendment, alteration or repeal of any provision of the Certificate of
Incorporation or Bylaws so as to adversely affect the special rights,
preferences, privileges or voting powers of the Series A;

(E) Any declaration or payment of cash dividends on any Common Stock or other
Junior Stock;

(F) Any redemption or repurchase of any shares of any class or series of capital
stock of the Corporation, other than the Series A and any shares of Common Stock
withheld by the Corporation to pay taxes upon the granting or vesting of awards
to any of its employees under any equity compensation plan of the Corporation;

(G) Any increase in the size of the Board of Directors, except as set forth in
Section 10(i);

(H) Any material change in the Corporation’s business as conducted on the
Original Issue Date;

provided, however, that the transactions contemplated in the Series B
Certificate and the Warrant shall be permitted without any vote or consent of
the holders of shares of Series A.

(c) Procedures for Voting and Consents. The rules and procedures for calling and
conducting any meeting of the holders of Series A (including, without
limitation, the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other aspect or matter with regard to such a meeting or such
consents shall be governed by any rules of the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Certificate of Incorporation, the Bylaws, and
applicable law and the rules of any national securities exchange or other
trading facility on which the Series A is listed or traded at the time. Whether
the vote or consent of the holders of a plurality, majority or other portion of
the shares of Series A has been cast or given on any matter on which the holders
of shares of Series A are entitled to vote shall be determined by the
Corporation by reference to the Liquidation Preference of the shares voted or
covered by the consent.

 

9



--------------------------------------------------------------------------------

Section 10. Default. Upon the occurrence of a Default, if such Default shall not
have been cured within thirty (30) days after the date on which the holders of a
majority of the Series A give written notice of such Default to the Corporation:

(i) the holders of a majority of the Series A shall have the right to elect two
additional directors to the Board of Directors (the “Additional Directors”) to
serve until the date on which such Default is cured or waived by the holders of
Series A; provided that the number of any Additional Directors shall not exceed
two at any time regardless of the occurrence of one or more Defaults; and

(ii) the dividend rate shall increase by 2.00% from and including the date on
which the Default occurred and be continuing through but excluding the date on
which the Default is cured or waived by the holders of Series A; provided that
any increase in the dividend rate shall not exceed 2.00% at any time, regardless
of the number of Defaults.

Section 11. Record Holders. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the record holder of any share of Series A as
the true and lawful owner thereof for all purposes, and the Corporation shall
not be affected by any notice to the contrary.

Section 12. Notices. All notices or communications in respect of Series A shall
be sufficiently given if given in writing and delivered in person or by fax,
overnight or certified mail, or if given in such other manner as may be
permitted in this Certificate of Designations, in the Certificate of
Incorporation or Bylaws or by applicable law.

Section 13. No Preemptive Rights. No share of Series A shall have any rights of
preemption whatsoever as to any securities of the Corporation, or any warrants,
rights or options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated, issued or
granted.

Section 14. Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be reasonably
required by the Corporation.

Section 15. Other Rights. The shares of Series A shall not have any rights,
preferences, privileges or voting powers or relative, participating, optional or
other special rights, or qualifications, limitations or restrictions thereof,
other than as set forth herein or in the Certificate of Incorporation or as
provided by applicable law.

[Signature Page Follows.]

 

10



--------------------------------------------------------------------------------

In Witness Whereof, POSTROCK ENERGY CORPORATION has caused this certificate to
be signed this 1st day of August, 2012.

 

POSTROCK ENERGY CORPORATION

By:       Name:   Title:



--------------------------------------------------------------------------------

Annex B: Form of Warrant

WARRANT TO PURCHASE COMMON STOCK

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT, DATED AS OF
AUGUST 1, 2012, AS AMENDED FROM TIME TO TIME, BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE
WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.

WARRANT No. A        

to purchase

 

 

Shares of Common Stock

POSTROCK ENERGY CORPORATION

a Delaware Corporation

Issue Date:                     

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“2010 Purchase Agreement” means the Securities Purchase Agreement by and among
PostRock Energy Corporation, White Deer Energy L.P., White Deer Energy TE L.P.
and White Deer Energy FI L.P., dated September 2, 2010.

“Affiliate” has the meaning ascribed to it in the Purchase Agreement.

“Board of Directors” means the board of directors of the Corporation, including
any duly authorized committee thereof.

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in Oklahoma City, Oklahoma
or New York, New York generally are authorized or obligated by law, regulation
or executive order to close.



--------------------------------------------------------------------------------

“Common Stock” means the Corporation’s Common Stock, $0.01 par value per share.

“Corporation” means PostRock Energy Corporation, a Delaware corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Effective Date” means the Issue Date.

“Exercise Price” means $1.95.

“Expiration Time” has the meaning set forth in Section 3.

“Issue Date” has the meaning set forth in the title of this Warrant.

“Liquidation Preference” has the meaning ascribed to it in the Series A
Certificate.

“Market Price” means, with respect to the Common Stock, on any given day, the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, of the shares of
the Common Stock on the Nasdaq Stock Market on such day. If the Common Stock is
not traded on the Nasdaq Stock Market on any date of determination, the Market
Price of the Common Stock on such date of determination means the closing sale
price as reported in the composite transactions for the principal U.S. national
or regional securities exchange on which the Common Stock is so listed or
quoted, or, if no closing sale price is reported, the last reported sale price
on the principal U.S. national or regional securities exchange on which the
Common Stock is so listed or quoted, or if the Common Stock is not so listed or
quoted on a U.S. national or regional securities exchange, the last quoted bid
price for the Common Stock in the over-the-counter market as reported by Pink
Sheets LLC or similar organization, or, if that bid price is not available, the
Market Price of the Common Stock on that date shall mean the fair market value
per share as determined by the Board of Directors, acting in good faith, in
reliance on an opinion of a nationally recognized independent investment banking
firm retained by the Corporation for this purpose and certified in a resolution
sent to the Warrantholder. For the purposes of determining the Market Price of
the Common Stock on the “trading day” preceding, on or following the occurrence
of an event, (i) that trading day shall be deemed to commence immediately after
the regular scheduled closing time of trading on the Nasdaq Stock Market or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing price).

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
August 1, 2012, as amended from time to time, between the Corporation, White
Deer Energy L.P., White Deer Energy TE L.P. and White Deer Energy FI L.P.,
including all schedules and exhibits thereto.

 

2



--------------------------------------------------------------------------------

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of applicable law, rule or regulation, the receipt of any
necessary approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Series A” means the Corporation’s preferred stock designated as “Series A
Cumulative Redeemable Preferred Stock,” $0.01 par value per share.

“Series A Certificate” means the Certificate of Designations of Series A
Cumulative Redeemable Preferred Stock relating to the Series A, as it may be
amended from time to time.

“Transaction Documents” has the meaning given to it in the Purchase Agreement.

“Warrantholder” means the holder of this Warrant or its permitted assigns.

“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
the Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Corporation, in whole or in part,
after the receipt of all applicable Regulatory Approvals, up to an aggregate of
        fully paid and nonassessable shares of Common Stock (each a “Share”), at
a purchase price per Share equal to the Exercise Price, provided, however, if
the Warrantholder provides a certificate in a form satisfactory to the
Corporation representing that Warrantholder is not subject to any restrictions
under the HSR Act, the Warrantholder may exercise such Warrants without filing
any notification and report forms under the HSR Act.

3. Exercise of Warrant; Term.

(a) The right to purchase the Shares represented by this Warrant is exercisable,
in whole or in part by the Warrantholder, at any time or from time to time after
the Effective Date and after the receipt of all applicable Regulatory Approvals,
but in no event later than 5:00 p.m., New York City time, on the date that is
ninety (90) months after the Issue Date (the “Expiration Time”), by (A) the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Warrantholder, at the principal executive office
of the Corporation located at 210 Park Avenue, Suite 2750, Oklahoma City, OK
73102 (or such other office or agency of the Corporation in the United States as
it may designate by notice in writing to the Warrantholder at the address of the
Warrantholder appearing on the books of the

 

3



--------------------------------------------------------------------------------

Corporation), and (B) payment of the Exercise Price for the Shares thereby
purchased at the election of the Warrantholder by (i) tendering in cash, by
certified or cashier’s check payable to the order of the Corporation, or by wire
transfer of immediately available funds to an account designated by the
Corporation, (ii) electing a cashless exercise pursuant to Section 3(b), or
(iii) offsetting the Exercise Price against the Warrantholder’s Series A
Liquidation Preference as set forth in Section 3(c).

(b) If, as of the day immediately preceding the time a Notice of Exercise is
delivered to the Corporation, the Market Price of one Share is greater than the
Exercise Price, in lieu of exercising this Warrant for cash, the Warrantholder
may elect to receive Shares equal to the value (as determined below) of this
Warrant (or the portion thereof being exercised) by surrender of this Warrant
and Notice of Exercise (which shall include notice of such election) in which
event the Corporation shall issue to the Warrantholder a number of Shares
computed using the following formula:

 

X = Y (A-B)                A    Where:   

 X = the number of Shares to be issued to the Warrantholder

 Y = the number of Shares purchasable under the Warrant or, if only a portion of
the Warrant is being

exercised, the portion of the Warrant being exercised

 A = the Market Price of one Share set forth above

 B = the Exercise Price

(c) In lieu of exercising this Warrant for cash, the Warrantholder may elect to
pay the aggregate Exercise Price payable for the Shares being purchased by
delivering to the Corporation for cancellation such number of shares of Series A
held by the Warrantholder having an aggregate Liquidation Preference equal to
such aggregate Exercise Price as of the date of such payment.

(d) If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Corporation within a
reasonable time, and in any event not exceeding five business days, a new
warrant in substantially identical form for the purchase of that number of
Shares equal to the difference between the number of Shares subject to this
Warrant and the number of Shares as to which this Warrant is so exercised.
Notwithstanding anything in this Warrant to the contrary, the Warrantholder
hereby acknowledges and agrees that its exercise of this Warrant for Shares is
subject to the condition that the Warrantholder will have first received any
applicable Regulatory Approvals.

4. Forced Exercise.

(a) After the Effective Date, if the Conditions to Forced Exercise have been
satisfied, the Corporation may force exercise of this Warrant by the
Warrantholder, in whole or in part, as set forth in this Section 4, by
delivering to the Warrantholder a notice thereof in the form annexed hereto
(“Forced Exercise Notice”), duly completed and executed on behalf of the
Corporation. The aggregate number of Shares to be exercised with respect to all
warrants issued pursuant to

 

4



--------------------------------------------------------------------------------

the Purchase Agreement and the 2010 Purchase Agreement, including this Warrant
(the “Forced Shares”), shall not be less than 750,000 or greater than 50% of the
trading volume of the Common Stock during the twenty (20) trading days preceding
the date of the Forced Exercise Notice. Within forty (40) business days after
receipt of the Forced Exercise Notice, the Warrantholder shall deliver to the
Corporation a Notice of Exercise as set forth in Section 3(a) for the Forced
Shares applicable to this Warrant. If at any time prior to the delivery of the
Notice of Exercise by the Warantholder, the Conditions to Forced Exercise cease
to be met, the Forced Exercise Notice shall be deemed to have been revoked.

(b) In no event shall the Warrantholder be forced to exercise in excess of 50%
of all Shares issuable hereunder nor shall the Corporation be permitted to
deliver more than one Forced Exercise Notice in any three (3) month period. If
the Corporation forces an exercise pursuant to this Section 4, it must then
simultaneously take the same action in the same proportion with respect to any
other warrants issued pursuant to the Purchase Agreement.

(c) For purposes of this Section 4:

“Conditions to Forced Exercise” means that each of the following conditions have
been met: (i) the Weighted Average Price of the Common Stock exceeds 300% of the
Exercise Price (subject to appropriate adjustments for stock splits, stock
dividends, stock combinations and other similar transactions after the Issue
Date) for the thirty (30) consecutive trading days immediately preceding the
date of delivery of the Forced Exercise Notice; (ii) a registration statement is
effective and available for the resale of all remaining Common Stock issuable
upon exercise of the Warrants; (iii) the Common Stock is designated for
quotation on the NASDAQ Global Market or another U.S. national securities
exchange and must not have been suspended from trading on such market nor shall
delisting or suspension by such market been threatened or pending either (A) in
writing by such market, or (B) by falling below the minimum listing maintenance
requirements of such market; and (iv) the Corporation otherwise must be in
material compliance with and must not have breached in any material respect any
provision, covenant, representation or warranty of any Transaction Document that
remains uncured.

“Weighted Average Price” means, with respect to the Common Stock as of any date,
the dollar volume-weighted average price for such security on the NASDAQ Global
Market or, if the Common Stock is no longer traded on the NASDAQ Global Market,
the principal U.S. national securities exchange on which the Common Stock is
then traded, during the period beginning at 9:30:01 a.m., New York Time (or such
other time as the NASDAQ Global Market or such exchange publicly announces is
the official open of trading), and ending at 4:00:00 p.m., New York Time (or
such other time as the NASDAQ Global Market or such exchange publicly announces
is the official close of trading) as reported by Bloomberg through its “Volume
at Price” functions.

5. Issuance of Shares; Authorization; Listing. Subject to compliance with the
transfer restrictions applicable to this Warrant and the Shares pursuant to the
provisions hereof and the Purchase Agreement, certificates for Shares issued
upon exercise of this Warrant shall be issued in such name or names as the
Warrantholder may designate and shall be delivered to such named Person or
Persons within a reasonable time, not to exceed three business days after the
date on which this Warrant has been duly exercised and the Exercise Price for
the Shares thereby

 

5



--------------------------------------------------------------------------------

purchased has been duly delivered, in accordance with the terms of this Warrant.
The Corporation hereby represents and warrants that any Shares issued upon the
exercise of this Warrant in accordance with the provisions of Section 3 will be
duly and validly authorized and issued, fully paid and nonassessable and free
from all taxes, liens and charges (other than liens or charges created by the
Warrantholder, except as otherwise provided herein, income and franchise taxes
incurred in connection with the exercise of the Warrant or taxes in respect of
any transfer occurring contemporaneously therewith). The Shares so issued shall
be deemed to have been issued to the Warrantholder as of the close of business
on the date on which this Warrant and payment of the Exercise Price are
delivered to the Corporation in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Corporation may then be
closed or certificates representing such Shares may not be actually delivered on
such date. The Corporation shall at all times reserve and keep available, out of
its authorized but unissued Common Stock, solely for the purpose of providing
for the exercise of this Warrant, the aggregate number of shares of Common Stock
issuable upon exercise of this Warrant. The Corporation shall (A) procure, at
its sole expense, the listing of the Shares issuable upon exercise of this
Warrant, subject to issuance or notice of issuance, on all principal stock
exchanges on which the Common Stock is then listed or traded and (B) maintain
such listings of such Shares at all times after issuance. The Corporation shall
use reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded. The Corporation
and the Warrantholder shall reasonably cooperate to take such other actions as
are necessary to obtain (i) any Regulatory Approvals applicable to
Warrantholder’s exercise of its rights hereunder, including with respect to the
issuance of the Shares and (ii) any regulatory approvals applicable to the
Corporation as a result of the issuance of the Shares.

6. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional Share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock on the last trading day preceding the date of exercise
less the Exercise Price for such fractional share; provided, however, that the
Corporation may, at its option, round up to the nearest whole share of Common
Stock in lieu of any cash payment.

7. No Rights as Stockholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a stockholder of the
Corporation prior to the date of exercise hereof. The Corporation shall at no
time close its transfer books against transfer of this Warrant in any manner
which interferes with the timely exercise of this Warrant.

8. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Corporation.

 

6



--------------------------------------------------------------------------------

9. Transfer/Assignment.

(a) Subject to compliance with clauses (b) and (c) of this Section 9, this
Warrant and all rights hereunder are transferable, in whole or in part, upon the
books of the Corporation by the registered holder hereof in person or by duly
authorized attorney, and a new warrant shall be made and delivered by the
Corporation, of the same tenor and date as this Warrant but registered in the
name of one or more transferees, upon surrender of this Warrant, duly endorsed,
to the office or agency of the Corporation described in Section 3. All expenses
(other than stock transfer taxes) and other charges payable in connection with
the preparation, execution and delivery of the new warrants pursuant to this
Section 9 shall be paid by the Corporation.

(b) Notwithstanding the foregoing, this Warrant and any rights hereunder, and
any Shares issued upon exercise of this Warrant, shall be subject to the
applicable restrictions as set forth in Section 4.3 of the Purchase Agreement.

(c) If and for so long as required by the Purchase Agreement, this Warrant
Certificate shall contain a legend as set forth in Section 4.4 of the Purchase
Agreement.

10. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Corporation, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Corporation shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Corporation, and the Corporation shall be entitled
to rely in all respects, prior to written notice to the contrary, upon such
registry.

11. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Corporation shall make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same aggregate
number of Shares as provided for in such lost, stolen, destroyed or mutilated
Warrant.

12. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

13. Rule 144 Information. The Corporation shall use its reasonable best efforts
to timely file all reports and other documents required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations
promulgated by the SEC thereunder (or, if the Corporation is not required to
file such reports, it shall, upon the request of any Warrantholder, make
publicly available such information as necessary to permit sales pursuant to
Rule 144 or Regulation S under the Securities Act), and it shall use reasonable
best efforts to take such further action as any Warrantholder may reasonably
request, in each case to the extent required from time to time to enable such
holder to, if permitted by the terms of this Warrant and the Purchase Agreement,
sell this Warrant without registration under the Securities Act within the
limitation of the exemptions provided by (A) Rule 144 or Regulation S under the
Securities Act,

 

7



--------------------------------------------------------------------------------

as such rules may be amended from time to time, or (B) any successor rule or
regulation hereafter adopted by the SEC. Upon the written request of any
Warrantholder, the Corporation will deliver to such Warrantholder a written
statement that it has complied with such requirements.

14. Adjustments and Other Rights. The Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows:

(a) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding shares of Common Stock into a
smaller number of shares, the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date. In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

(b) Reorganization, Consolidation, Merger and Other Changes. In case of any
capital reorganization or change in the Common Stock of the Corporation (other
than as a result of a subdivision, combination, or stock dividend provided for
in Section 14(a) above), or consolidation or merger of the Corporation with or
into another entity, or the sale of all or substantially all of its assets to
another entity shall be effected in such a way that holders of the Corporation’s
Common Stock shall be entitled to receive stock, securities or assets with
respect to or in exchange for such Common Stock, then, as a condition of such
reorganization, change, consolidation, merger or sale, lawful provision shall be
made, and duly executed documents evidencing the same from the Corporation or
its successor shall be delivered to the Warrantholder, so that the Warrantholder
shall have the right at any time prior to the expiration of this Warrant to
purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities and
property receivable in connection with such reclassification, reorganization,
change, consolidation, merger or sale by a holder of the same number of shares
of Common Stock as were purchasable by the Warrantholder immediately prior to
such reclassification, reorganization, change, consolidation, merger or sale. In
any such case appropriate provisions shall be made with respect to the rights
and interest of the Warrantholder so that the provisions hereof shall thereafter
be applicable with respect to any shares of stock or other securities and
property deliverable upon exercise hereof, and appropriate adjustments shall be
made to the purchase price per share payable hereunder, provided the aggregate
purchase price shall remain the same.

 

8



--------------------------------------------------------------------------------

(c) Whenever the Exercise Price or the number of Shares into which this Warrant
is exercisable shall be adjusted as provided in this Section 14, the Corporation
shall forthwith file at the principal office of the Corporation a statement
showing in reasonable detail the facts requiring such adjustment and the
Exercise Price that shall be in effect and the number of Shares into which this
Warrant shall be exercisable after such adjustment, and the Corporation shall
also cause a copy of such statement to be sent to each Warrantholder at the
address appearing in the Corporation’s records.

15. Governing Law. This Warrant will be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State. Each of the parties hereto agrees (a) to
submit to the non-exclusive personal jurisdiction of the State or Federal courts
in the Borough of Manhattan, The City of New York, (b) that non-exclusive
jurisdiction and venue shall lie in the State or Federal courts in the State of
New York, and (c) that notice may be served upon such party at the address and
in the manner set forth for such party in Section 3 hereof. To the extent
permitted by applicable law, each of the parties hereto hereby unconditionally
waives trial by jury in any legal action or proceeding relating to the
Transaction Documents or the transactions contemplated hereby or thereby.

16. Binding Effect. This Warrant shall be binding upon any successors or assigns
of the Corporation.

17. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Corporation and
the Warrantholder.

18. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

If to the Corporation, to:

PostRock Energy Corporation

210 Park Avenue, Suite 2750

Oklahoma City, OK 73102

Attention: Chief Executive Officer

Telephone: (405) 702-7487

Facsimile: (405) 702-7756

 

9



--------------------------------------------------------------------------------

with a copy to (which copy alone shall not constitute notice):

Baker Botts LLP

1500 San Jacinto Center

98 San Jacinto Boulevard

Austin, Texas 78701-4078

United States of America

Attention: Laura L. Tyson

Facsimile: 512.322.8377

19. Entire Agreement. This Warrant and the Transaction Documents contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.

 

POSTROCK ENERGY CORPORATION By:       Name:   Title: Attest: By:       Name:  
Title:

[Signature Page to Warrant]



--------------------------------------------------------------------------------

[Form of Notice of Exercise]

Date:                     

 

TO: PostRock Energy Corporation

 

RE: Election to Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock:

 

  ¨ in cash

 

  ¨ by cashless exercise

 

  ¨ by offset to the undersigned’s Series A liquidation preference

A new warrant evidencing the remaining shares of Common Stock covered by such
Warrant, but not yet subscribed for and purchased, if any, should be issued in
the name set forth below.

Number of Shares of Common Stock:                      

Aggregate Exercise Price:                     

 

Holder:                                                                      
                    By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 

[Form of Exercise Notice]



--------------------------------------------------------------------------------

[Form of Forced Exercise Notice]

Date:                     

 

TO: [Insert name of Warrantholder] (“Warrantholder”)

 

RE: Forced Exercise of Warrant

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby delivers notice of a forced exercise of the Warrant for          Shares.
The undersigned represents and warrants to the Warrantholder that the Conditions
to Forced Exercise (as defined in the Warrant) have been satisfied. The trading
volume of the Common Stock during the twenty (20) trading days preceding the
date of this Notice is                     . The undersigned shall notify the
Warrantholder if at any time prior to the Warrantholder’s delivery of a Notice
of Exericse (as defined in the Warrant) the Conditions to Forced Exercise cease
to be met.

 

POSTROCK ENERGY CORPORATION By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 

[Form of Exercise Notice]



--------------------------------------------------------------------------------

Annex C to Securities Purchase Agreement

AMENDMENT NO. 2 TO

FIRST AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

This Amendment No. 2, dated August 1, 2012 (this “Amendment”), to the First
Amended and Restated Registration Rights Agreement dated as of August 8, 2011
(the “Agreement”), by and among PostRock Energy Corporation, a Delaware
corporation (together with any successor entity thereto, the “Corporation”),
White Deer Energy L.P., a Cayman Islands exempted limited partnership (“White
Deer”), White Deer Energy TE L.P., a Cayman Islands exempted limited partnership
(“White Deer TE”) and White Deer Energy FI L.P. a Cayman Islands exempted
limited partnership (together with White Deer and White Deer TE, the “White Deer
Stockholders”) and Constellation Energy Commodities Group, Inc., a Delaware
corporation, is made by and among the Corporation and the White Deer
Stockholders in accordance with Section 9(b) of the Agreement.

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of the date
hereof, by and among the Corporation and the White Deer Stockholders (the
“August 2012 Purchase Agreement”) the Corporation issued and sold to the White
Deer Stockholders and the White Deer Stockholders purchased from the
Corporation 3,076,923 shares of Common Stock, 600 shares of Series A Shares and
White Deer Warrants to purchase 3,076,923 shares of Common Stock; and

WHEREAS, to induce the White Deer Stockholders to enter into the August 2012
Purchase Agreement and to consummate the transactions contemplated therein, the
Corporation agreed to provide the registration and other rights set forth in
this Amendment for the benefit of the White Deer Stockholders.

NOW, THEREFORE, in consideration of the mutual terms, conditions and agreements
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 

1. Defined Terms. Except as otherwise defined herein, capitalized terms used
herein will have the definitions ascribed to them in the Agreement.

 

2. Definition Section. Section 1 of the Agreement is hereby amended to add the
following definition: “August 2012 Purchase Agreement: The Securities Purchase
Agreement by and among PostRock Energy Corporation, White Deer Energy L.P.,
White Deer Energy TE L.P. and White Deer Energy FI L.P., dated August 1, 2012.”.

 

3. Registrable Securities Definition. The definition of “Registrable Securities”
in Section 1 of the Agreement is hereby amended to add the following after the
first word of such definition: “Series A Shares issued to the White Deer
Stockholders pursuant to the August 2012 Purchase Agreement, shares of Common
Stock issued to the White Deer Stockholders pursuant to the August 2012 Purchase
Agreement, shares of Common Stock that may be issued to the White Deer
Stockholders upon the exercise of the Warrants issued to such White Deer
Stockholders pursuant to the August 2012 Purchase Agreement, the”.

 

4.

Miscellaneous. Except as expressly amended hereby, the Agreement shall remain
unchanged, and the Agreement, as so amended, shall continue in full force and
effect in accordance with its terms. For the avoidance of doubt, the provisions
of Section 9 of the Agreement shall apply to this Amendment mutatis mutandis.
This Amendment may be executed by the parties hereto in separate counterparts,



--------------------------------------------------------------------------------

  each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Executed
signature pages to this Amendment may be delivered by PDF (Portable Document
Format) or facsimile and such PDFs or facsimiles will be deemed as sufficient as
if actual signature pages had been delivered.

*        *        *        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

THE COMPANY:

 

POSTROCK ENERGY CORPORATION

By:     Name:   Terry W. Carter Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

WHITE DEER STOCKHOLDERS:

 

WHITE DEER ENERGY L.P.

 

By:

  Edelman & Guill Energy L.P., its general partner By:   Edelman & Guill Energy
Ltd., its general partner By:      

Name: Thomas J. Edelman

Title: Director

Address for Notice:  

White Deer Energy L.P.

667 Madison Ave, 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Facsimile: (212) 888-6877

 

and

 

White Deer Energy L.P.

700 Louisiana, Suite 4770

Houston, Texas 77002

Attention: James E. Saxton

Facsimile: (713) 581-6901



--------------------------------------------------------------------------------

WHITE DEER ENERGY TE L.P.

 

By:

  Edelman & Guill Energy L.P., its general partner By:   Edelman & Guill Energy
Ltd., its general partner By:      

Name: Thomas J. Edelman

Title: Director

Address for Notice:  

c/o White Deer Energy L.P.

667 Madison Ave, 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Facsimile: (212) 888-6877

 

and

 

c/o White Deer Energy L.P.

700 Louisiana, Suite 4770

Houston, Texas 77002

Attention: James E. Saxton

Facsimile: (713) 581-6901



--------------------------------------------------------------------------------

WHITE DEER ENERGY FI L.P.

 

By:

  Edelman & Guill Energy L.P., its general partner By:   Edelman & Guill Energy
Ltd., its general partner By:      

Name: Thomas J. Edelman

Title: Director

Address for Notice:  

c/o White Deer Energy L.P.

667 Madison Ave, 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Facsimile: (212) 888-6877

 

and

 

c/o White Deer Energy L.P.

700 Louisiana, Suite 4770

Houston, Texas 77002

Attention: James E. Saxton

Facsimile: (713) 581-6901